Citation Nr: 9932681	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-28 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) based on service connection for the cause of the 
veteran's death.

2.  Entitlement to DIC under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to December 
1945.  The appellant, who is his widow, filed a claim for DIC 
based on service connection for the cause of the veteran's 
death or based on the provisions of 38 U.S.C.A. § 1318.  The 
claim was denied by the RO in April 1997, and she appealed to 
the Board of Veterans' Appeals (Board).

In an October 1999 written presentation, the veteran's 
representative at the Board appears to be raising a claim for 
DIC under the provisions of 38 U.S.C.A. § 1151 (death due to 
VA treatment).  This matter has not been adjudicated by the 
RO and is not properly before the Board at this time; it is 
referred to the RO for appropriate action.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for DIC based on service connection for the 
cause of the veteran's death or based on 38 U.S.C.A. § 1318.


CONCLUSION OF LAW

The claim for DIC benefits based on service connection for 
the cause of the veteran's death or based on 38 U.S.C.A. § 
1318 is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background 

The veteran served on active duty in the Army from July 1944 
to December 1945.  He was a prisoner of war (POW) of the 
German government from April 14, 1945 to May 9, 1945 (less 
than 30 days).

During his lifetime, the veteran's only service-connected 
disability was right ear hearing loss, rated 10 percent since 
1980.

The veteran's service medical records show no heart or lung 
disorder, and the December 1945 service separation 
examination noted normal lungs and cardiovascular systems.  A 
chest X-ray showed no significant abnormalities, and his 
blood pressure was 120/80. 

On an August 1948 history form for a VA medical examination, 
the veteran checked blocks to indicate he had a history of 
high or low blood pressure and shortness of breath, but he 
denied pain or pressure in his chest.  On the objective 
portion of the examination, there were no significant 
abnormalities of the lungs, chest, heart, or vascular system.  
His blood pressure was 124/80.  The diagnosis was no medical 
disease.

In a May 1980 claim for VA non-service-connected pension, the 
veteran reported that his ailments (in addition to service-
connected right ear hearing loss) included loss of the right 
eye in 1955, a heart condition with 3 heart attacks in 1972, 
and cancer of the right side of the face in 1973.  

On a VA medical examination in August 1980, the veteran 
reported he was in a motor vehicle accident in 1955, and the 
residuals included loss of his right eye and scars from 
lacerations of the forehead and face.  He reported that he 
had had heart attacks in 1957 and 1972, and cancer of the 
nose in 1973.  He reported that he smoked 2 packs of 
cigarettes a day and drank a considerable amount of beer and 
liquor.  An EKG was interpreted as being consistent with an 
old myocardial infarction, and a chest X-ray report noted 
findings consistent with chronic obstructive pulmonary 
disease.

In January 1981, the RO held the veteran was entitled to a 
permanent and total disability rating for non-service-
connected pension purposes, based on his service-connected 
right ear hearing loss (rated 10 percent) and on his various 
non-service-connected conditions including status post 
excision of malignancy of the right side of the nose and 
scars of the face and forehead (rated 50 percent), 
enucleation of the right eye (rated 40 percent), and 
residuals of a myocardial infarction (rated 30 percent).

On an October 1983 VA POW examination, the veteran indicated 
on a medical history form that he had swelling of the legs 
and/or feet, swelling in the muscles, and a rapid heart beat 
during captivity.  He checked responses denying a number of 
other symptoms, such as chest pain and skipped or missed 
heartbeats.  He reported heart attacks in 1961 and 1970.  On 
the October 1983 POW medical examination, it was noted that 
he smoked 2-3 packs of cigarettes a day.  The diagnoses 
included cirrhosis-chronic alcohol abuse, status post 
myocardial infarction, and pulmonary fibrosis.

In December 1983, the RO denied service connection for a 
heart condition.  The veteran did not appeal following 
notification of that decision.

In addition to medical records in the claims folder, the 
appellate record includes 6 volumes of VA medical records 
from the 1980s and 1990s.  These show the veteran received VA 
treatment for various conditions, including chronic 
obstructive pulmonary disease and arteriosclerotic heart 
disease, beginning in the 1980s.  In 1989, the veteran was 
diagnosed as having squamous cell carcinoma of the lung, for 
which he had a left lung lobectomy.  The medical records 
cumulatively show that the veteran's smoking history involved 
an least 2 packs per day, and earlier 3-4 packs per day.  He 
reportedly smoked for about 50 years, prior to quitting in 
1989.  

Records from United Health Services Hospitals show treatment 
of the veteran from 1989 until his death, primarily for 
respiratory and cardiac symptoms.

In July 1995, the RO again denied service connection for 
heart disease, and the veteran did not appeal.  In its 
decision, the RO noted that the POW presumption of service 
incurrence for beriberi heart disease (including ischemic 
heart disease) did not apply, since the veteran was not a POW 
for at least 30 days.

VA medical records show the veteran received extensive 
inpatient and outpatient treatment in the year prior to his 
death (see, e.g., records of October-November 1996 admission) 
for various ailments, especially congestive heart failure, 
chronic obstructive pulmonary disease, and arteriosclerotic 
heart disease.  Among numerous other ailments were a history 
of lung cancer, diabetes mellitus, and dementia.

The veteran was admitted to a United Health Services Hospital 
in November 1996 for chest pain and shortness of breath.  The 
history of congestive heart failure, 3 myocardial 
infarctions, and a left upper lobectomy secondary to lung 
cancer was noted.  It was reported that he had a history of 
smoking 1 pack a day for about 50 years, until he quit about 
7 years ago.  On admission the assessments were congestive 
heart failure, unstable angina, and chronic obstructive 
pulmonary disease.  The veteran had a downward course and 
expired 2 days after admission.  The final primary diagnoses 
were end-stage congestive heart failure, coronary artery 
disease, and chronic obstructive pulmonary disease.  
Secondary diagnoses were history of lung carcinoma, 
myocardial infarction times 3, hypertension, history of 
carcinoma of the nose, and glaucoma.

The veteran's death certificate reveals that he died on 
November [redacted], 1996, at the age of 76, at a United Health 
Services Hospital.  The immediate cause of death was listed 
as cardiac arrhythmia (with an approximate interval of 
minutes between onset and death), due to or a consequence of 
severe atherosclerotic vascular disease with congestive 
failure (of weeks duration between onset and death).  Lung 
cancer was listed as a significant condition contributing to 
his death.  An autopsy was not performed.  The attending 
physician who signed the death certificate was Barbara 
Chaffee, M.D.

The appellant filed her DIC claim in December 1996.  In that 
claim, and in a number of later statements dated to 1999, the 
appellant and her representative asserted the veteran's death 
was due to service, based on various theories.  It was argued 
that the veteran's POW experience caused stress which caused 
him to self-medicate with alcohol, which led to liver 
problems.  It was asserted that the veteran's POW experience 
led to heart disease, and that the POW presumption for 
service incurrence for heart disease should apply even though 
the veteran was a POW for less than 30 days.  The appellant 
reported that her husband smoked to calm his nerves.  She 
said that when she first met her husband in 1954 he was 
already a heavy smoker.  She alleged that his smoking was 
related to service and this led to his fatal illnesses.  With 
one of her statements, she submitted a copy of an article on 
Pentagon promotion of smoking in World War II.

In a January 1999 statement, Barbara Chaffee, M.D., noted the 
veteran died at a United Health Services Hospital in November 
1996, and that the veteran's wife had requested an opinion on 
the causes of his multiple illnesses.  Dr. Chaffee reported 
that the veteran was admitted in November 1996 in severe 
congestive heart failure with pulmonary edema, and he was 
known to have a 7 year history of cancer of the lung with 
resection.  It was noted he stopped smoking at the time of 
the cancer treatment [in 1989] but prior to that time, 
according to VA records, he had a 90 pack-year history of 
smoking.  The doctor noted that the veteran's wife stated he 
smoked for 50 years prior to stopping.  Dr. Chaffee stated 
that cancer of the lung, coronary artery disease, and chronic 
pulmonary disease were all known to be caused by and 
exacerbated by tobacco use, and that the veteran's smoking 
history put him at risk for all 3 diseases which were 
ultimately the causes of his death.  Her final assessment was 
that the veteran's smoking history clearly contributed to his 
demise.

In a February 1999 statement, the appellant noted that on 
various dates from 1964 to 1996 there was documented 
treatment for the veteran's coronary artery disease, chronic 
pulmonary disease, and lung cancer.  She stated the 
conditions could have started on earlier dates.

II. Analysis

The appellant's primary claim is for DIC based on service 
connection for the cause of the veteran's death.

DIC benefits may be paid if service connection is established 
for the cause of the veteran's death.  In order for the cause 
of death to be service-connected, the evidence must show that 
a service-connected disability either caused or contributed 
substantially or materially to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.312 (1999).

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic conditions, 
including heart disease and cancer, when manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied.  Id.

For the claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions on such matters are not 
competent evidence and do not serve to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  For a 
claim of service connection for the cause of the veteran's 
death to be well grounded, there must be competent medical 
evidence that an established service-connected disorder 
caused or contributed to death, or medical evidence that the 
conditions involved in death are linked to service or to an 
established service-connected condition.  Ruiz v. Gober, 10 
Vet. App. 352 (1997); Johnson v. Brown, 8 Vet. App. 423 
(1995).

The veteran's only established service-connected disability 
was right ear hearing loss (rated 10 percent), a condition 
not contended or shown to be related to his death.

The veteran died of heart disease and chronic obstructive 
pulmonary disease, with his lung cancer being a contributing 
factor.  Heart disease and lung disease, in whatever form, 
were not shown during the veteran's 1944-1945 active duty or 
for many years later.  In order for the claim to be well 
grounded, there would have to be medical evidence to link 
these conditions to service.  Id.

The appellant contends that the POW presumption for service 
incurrence for certain types of heart disease, manifest to a 
degree of 10 percent at any time after service, supports the 
claim for service connection for the cause of the veteran's 
death.  However, such presumption applies only in the case of 
a veteran who was a former POW for not less than 30 days.  
38 C.F.R. § 3.309(c).  In this case the veteran was a POW for 
less than 30 days, and the presumption does not apply.

The appellant claims that the veteran had a smoking addiction 
which started in service, and she has proffered an article 
concerning the availability and use of tobacco products when 
the veteran was on active duty.  Service connection for 
disability or death, on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
during service, is prohibited as to claims filed after June 
9, 1998, but the appellant's claim was filed before then, and 
thus consideration may be given to her claim under prior law 
which permitted service connection when nicotine addiction, 
leading to disability, began in service.  38 U.S.C.A. § 1103; 
VAOPGCPREC 19-97.  The evidence shows the veteran had a long 
history of smoking, apparently dating back to even before 
service.  The statement from Dr. Chaffee is to the effect 
that smoking was implicated in the causes (coronary artery 
disease, chronic obstructive pulmonary disease, and cancer of 
the lung) of the veteran's death.  However, no competent 
medical evidence has been submitted to show that the veteran 
developed a chronic chemical dependency on nicotine during 
service (the appellant does not even aver that she knew him 
until approximately 9 years after service).  Without such 
competent medical evidence, the claim on this theory is not 
well grounded.

The appellant also raises a variety of other theories of 
service connection for the cause of the veteran's death.  For 
example, she asserts his POW experience caused stress, which 
in turn caused him to drink and smoke, leading to various 
ailments (involving the heart, lungs, liver, etc.) which 
caused or contributed to death.  She has not, however, 
presented any medical evidence that the veteran's service led 
to a chronic psychiatric disorder, or that alcohol and 
smoking abuse were the result of the veteran's attempt to 
self-medicate such a psychiatric condition.  The appellant's 
statements concerning such matters do not serve to well-
ground her claim, since she is a layman and has no competence 
to give a medical opinion on diagnosis or causation.  
Grottveit, supra.

No medical evidence has been submitted to show that a 
disability incurred in or aggravated by service either caused 
or contributed to the veteran's death.  Without such medical 
evidence of causality, the claim based on service connection 
for the cause of the veteran's death is not well grounded.  
Ruiz, supra; Johnson; supra.  

The appeal also involves a claim for DIC under the provisions 
of 38 U.S.C.A. § 1318.

DIC benefits shall be paid to the surviving spouse of a 
veteran in the same manner as if his death were service 
connected, provided that the veteran's death was not the 
result of his own willful misconduct, and he was in receipt 
of or for any reason (including receipt of military retired 
or retirement pay or correction or a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding his death; or if so rated for a lesser period, was 
so rated continuously for a period of not less than 5 years 
from the date of such veteran's discharge or release from 
active duty.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The veteran's only service-connected disability was right ear 
hearing loss, rated 10 percent.  He was not actually in 
receipt of a total compensation rating for 10 years before 
his death.  The appellant has not articulated any claim of 
clear and unmistakable error in lifetime rating decisions, 
including the lifetime denial of service connection for heart 
disease, the reversal of which would demonstrate entitlement 
to a total compensation rating for at least 10 years 
preceding death.  A survivor may also obtain DIC under 
38 U.S.C.A. § 1318 by demonstrating that the veteran 
hypothetically would have been entitled to a total 
compensation rating for a disability for at least 10 years 
before death (even though he did not file a claim during his 
lifetime), based on evidence in the claims file or in VA 
custody prior to the veteran's death and based on the law 
then and subsequently made retroactively applicable.  Weaver 
v. West, 12 Vet.App. 229 (1999); Hix v. West, 12 Vet.App. 138 
(1999).  However, the hypothetical lifetime claims for 
service connection (such as service connection for a lung 
condition) would have to meet well-grounded requirements, 
including medical evidence linking the disability to service 
(Caluza v. Brown, 7 Vet.App. 498 (1995), and there is no such 
competent medical evidence in the present case.  Accordingly, 
the claim for DIC under the provisions of 38 U.S.C.A. § 1318 
also is not well grounded.

For these reasons, the claim for DIC, based on service 
connection for the cause of the veteran's death or based on 
38 U.S.C.A. § 1318, must be denied as not well grounded.




ORDER

The claim for DIC, based on service connection for the cause 
of the veteran's death or based on 38 U.S.C.A. § 1318, is 
denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

